—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Ferraro, J.), entered June 4, 1985, as (1) directed him to pay the plaintiff wife the sum of $5,000 for her pendente lite counsel fees and (2) denied his motion for exclusive occupancy of the marital premises.
Order affirmed, insofar as appealed from, with costs.
Under all of the circumstances of this case, we are disinclined to reverse or modify Special Term’s order. Lazer, J. P., Thompson, Weinstein and Fiber, JJ., concur.